Citation Nr: 0022149	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-15 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a generalized 
anxiety disorder.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for left knee pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for right knee pain, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for left hip pain, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for right hip pain, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for left shoulder pain, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for right shoulder 
pain, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for left ankle pain, 
to include as due to an undiagnosed illness.

11.  Entitlement to service connection for right ankle pain, 
to include as due to an undiagnosed illness.

12.  Entitlement to service connection for left elbow pain, 
to include as due to an undiagnosed illness.

13.  Entitlement to service connection for right elbow pain, 
to include as due to an undiagnosed illness.

14.  Entitlement to service connection for left wrist pain, 
to include as due to an undiagnosed illness.

15.  Entitlement to service connection for right wrist pain, 
to include as due to an undiagnosed illness.

16.  Entitlement to service connection for sweating, to 
include as due to an undiagnosed illness.

17.  Entitlement to service connection for fluctuating blood 
pressure, to include as due to an undiagnosed illness.

18.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

19.  Entitlement to service connection for lost teeth, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
April 1992, to include a period of service in the Southwest 
Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is no medical evidence of record of any 
disabilities manifested by left knee pain, right knee pain, 
left hip pain, right hip pain, left shoulder pain, right 
shoulder pain, left ankle pain, right ankle pain, left elbow 
pain, right elbow pain, left wrist pain, right wrist pain, 
and sweating, which are related to the veteran's period of 
active military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from left knee 
pain, right knee pain, left hip pain, right hip pain, left 
shoulder pain, right shoulder pain, left ankle pain, right 
ankle pain, left elbow pain, right elbow pain, left wrist 
pain, right wrist pain, and sweating, which cannot be 
attributed to a known clinical diagnosis.

3.  There is no current medical evidence of a disability or 
functional impairment manifested by hair loss or lost teeth.

4.  There are current medical diagnoses of degenerative disc 
disease of the lumbar spine, a generalized anxiety disorder, 
dermatitis, and hypertension, but the record is negative for 
any medical evidence of a nexus between any current disorder 
and an incident of the veteran's military service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for a 
generalized anxiety disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim for entitlement to service connection for 
dermatitis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim for entitlement to service connection for left 
knee pain, to include as due to an undiagnosed illness, is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for entitlement to service connection for right 
knee pain, to include as due to an undiagnosed illness, is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The claim for entitlement to service connection for left 
hip pain, to include as due to an undiagnosed illness, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  The claim for entitlement to service connection for right 
hip pain, to include as due to an undiagnosed illness, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

8.  The claim for entitlement to service connection for left 
shoulder pain, to include as due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

9.  The claim for entitlement to service connection for right 
shoulder pain, to include as due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

10.  The claim for entitlement to service connection for left 
ankle pain, to include as due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

11.  The claim for entitlement to service connection for 
right ankle pain, to include as due to an undiagnosed illness 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

12.  The claim for entitlement to service connection for left 
elbow pain, to include as due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

13.  The claim for entitlement to service connection for 
right elbow pain, to include as due to an undiagnosed illness 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

14.  The claim for entitlement to service connection for left 
wrist pain, to include as due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

15.  The claim for entitlement to service connection for 
right wrist pain, to include as due to an undiagnosed illness 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

16.  The claim for entitlement to service connection for 
sweating, to include as due to an undiagnosed illness is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

17.  The claim for entitlement to service connection for 
fluctuating blood pressure, to include as due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

18.  The claim for entitlement to service connection for hair 
loss, to include as due to an undiagnosed illness is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

19.  The claim for entitlement to service connection for lost 
teeth, to include as due to an undiagnosed illness is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this appeal was previously 
before the Board and remanded in May 1999 for additional 
development, including obtaining medical records.  The 
requested development has been completed, and the case is 
ready for appellate disposition.  

This appeal arises out of the veteran's claims that he 
currently has the following disorders, which are related to 
his military service, including his service in the Persian 
Gulf:  degenerative disc disease of the lumbar spine; 
generalized anxiety disorder; dermatitis; left knee pain; 
right knee pain; left hip pain; right hip pain; left shoulder 
pain; right shoulder pain; left ankle pain; right ankle pain; 
left elbow pain; right elbow pain; left wrist pain; right 
wrist pain; sweating; fluctuating blood pressure; hair loss; 
and, lost teeth.  

As a preliminary matter, the Board notes that as the veteran 
had active military service in the Southwest theater of 
operations during the Persian Gulf War, the provisions of 
38 U.S.C.A. § 1117 regarding chronic disability due to 
undiagnosed illness apply. 

In general, service connection may be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

Congress has relaxed the burden of presenting a well-grounded 
claim in certain instances, providing for presumptive service 
connection where certain statutory requirements are met.  
See, e.g., 38 U.S.C.A. §§ 1112, 1116 (creating presumptions 
of service connection for certain diseases notwithstanding 
that there is no record of evidence of the disease during the 
period of service); Neumann v. West, No. 98-1410, slip. op. 
at 11 (U.S. Vet. App. July 21, 2000).  Thus, in order to 
establish a well-grounded claim under principles of 
presumptive service connection, a veteran need only present 
evidence that the presumptive law is applicable, and that the 
requirements of that law have been met.  Neumann, slip. op. 
at 11.  

For claims relating to active military service in the 
Southwest theater of operations during the Persian Gulf War, 
as in the present case, the provisions of 38 U.S.C.A. § 1117 
regarding presumptive service connection for chronic 
disability due to undiagnosed illness apply.  Section 1117 of 
38 U.S.C.A. provides for service connection in cases where a 
veteran suffers from chronic disability resulting from an 
undiagnosed illness, which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or that became 
manifest to a degree of 10 percent of more between the end of 
such service and December 31, 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  

In order to establish a well-grounded claim pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant need 
only present some evidence (1) that he or she is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) 
which became manifest either during the Persian Gulf War, or 
to a degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributable to 
any known clinical diagnosis.  38 C.F.R. § 3.317; Neumann, 
supra.

Signs or symptoms that may be manifestations of undiagnosed 
illnesses include, but are not limited to, fatigue, joint 
pain, symptoms involving the skin, and neuropsychological 
signs.  38 C.F.R. § 3.317(b).  "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  

If the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not met, the veteran has not presented a well grounded 
claim for presumptive service connection for a chronic 
disability due to an undiagnosed illness.  See Neumann, slip. 
op. at 11 (in order to establish a well-grounded claim for 
presumptive service connection, the veteran need only show 
that he meets the requirements of the presumptive statute and 
regulation).  However, the veteran may still prevail based on 
principles of direct service connection, as set forth earlier 
in this decision.

The Board has thoroughly reviewed the veteran's claims in 
light of the evidence of record and the above-referenced laws 
and regulations.  However, for the reasons and bases set 
forth below, the Board finds that the veteran's claims must 
be denied.

A review of the veteran's service medical records reveals 
that they are, for the most part, negative for any evidence 
of the claimed disorders, notwithstanding some evidence of a 
skin disorder, and low back pain.  For example, in September 
1990, the veteran was seen with complaints of itching and a 
rash.  He was diagnosed with hives, possibly heat induced, 
and treated with Benadryl.  

There are several findings in the service medical records in 
which the veteran was seen with complaints of low back pain.  
In September 1989, he was seen with complaints of low back 
pain for the prior two days.  A November 1989 record notes 
resolving low back pain.  In March 1991, the veteran was seen 
with complaints of difficulty standing and straightening 
after sitting for long periods.  There was no tenderness or 
deformity in the upper back, but there was a small bruise in 
the center of the lower back.  There was also some spasm and 
pain to palpation, but good range of motion.  The assessment 
was back muscle strain.  

An April 1991 record notes resolving low back pain, with a 
probable discogenic component.  In May 1991, the veteran was 
evaluated for the foregoing findings.  He was noted to have a 
history of transient low back pain, and he was asymptomatic 
at that time.  The assessment was mechanical low back pain.  
In June 1991, the veteran was seen for an assessment of his 
low back pain.  He was noted to be doing very well, and 
asymptomatic.  There was full range of motion, and the 
assessment was resolving mechanical low back pain.

The veteran's service dental records reveal that he had at 
least one wisdom tooth removed during service.  Otherwise, 
there is no evidence of a disorder or trauma leading to a 
loss of teeth.  The veteran's service separation examination 
report, dated in April 1992, is negative for any evidence of 
low back pain or a chronic low back disorder.  Additionally, 
on the veteran's April 1992 Report of Medical History, he 
denied a history of recurrent low back pain.  

A review of the post-service medical records reveals the 
following, in pertinent part.  In an October 1992 VA 
outpatient treatment record, the veteran was diagnosed with 
dermatitis, with a questionable etiology.  The veteran was 
scheduled for a consultation in March 1993, but the rash was 
gone and the appointment was canceled.  In an October 1992 VA 
examination the veteran complained of back pain, but there 
were no findings of tenderness, and there was full range of 
motion.  In January 1993, the veteran was seen for alopecia, 
although it was noted that the hair had fully regrown.  

In February 1993, the veteran underwent a Persian Gulf 
examination.  He complained of recurrent back pain and muscle 
spasms.  Examination revealed full range of motion, and no 
neurological deficits.  The diagnosis was chronic low back 
pain syndrome, recurrent.  

Private medical records from James R. Mullins, M.D., 
reflecting treatment from May 1995 to October 1996, reveal 
findings of hypertension.  Private medical records from Gary 
E. Beven, M.D., reflecting treatment from January 1996 to 
October 1997, reflect treatment for a psychiatric disorder, 
including anxiety and depression.  A private MRI report of 
the lumbar spine from the Southern Ohio Medical Center, dated 
in April 1998, revealed prominent disc bulging at L5-S1, and 
mild disc bulging at L4-L5, as well as degenerative changes 
of spondylosis at L5-S1.  A May 1998 VA medical record 
contains a diagnosis of anxiety, hypertension, and arthritis.  

In June 1998, the veteran underwent several VA examinations.  
In a June 1998 VA examination for mental disorders, the 
veteran was diagnosed with generalized anxiety disorder.  He 
complained of nervousness, restlessness, and mild depression.  
He also complained of loss of hair and teeth.  The veteran 
was oriented, but agitated and restless.  He appeared 
obsessed with medical problems and dental problems.  He 
reported having panic attacks.  The diagnosis was generalized 
anxiety disorder, and a Global Assessment of Functioning 
(GAF) score of 61 was assigned.  

In a June 1998 VA general medical examination, the veteran 
was diagnosed with hypertension, chronic low back pain, joint 
stiffness with no functional impairment, and wearing 
dentures, with no functional impairment.  The examiner 
commented that the veteran had major functional impairment 
due to his chronic back condition.  It was also noted that 
the veteran was scheduled to undergo back surgery in the near 
future.  The objective findings also noted a rash in the 
right angle of the mouth and a small rash on the veteran's 
temple, which itched.  

In a June 1998 VA examination for hypertension, the veteran 
was diagnosed with hypertension, with no functional 
impairment.  His heart was normal, and there was no 
cardiopulmonary disease.  It was also noted that the veteran 
was wearing dentures, with no functional impairment.  In a 
June 1998 VA examination for the joints, the veteran was 
diagnosed with back pain, radiating to the left lower 
extremity.  The veteran complained of pain in all his joints, 
but his bilateral hip, knees, ankles, and upper extremities 
appeared normal, with normal range of motion.  

A June 1998 VA neurological examination report revealed left 
lower extremity numbness, secondary to the pressure at the 
lumbosacral level.  Otherwise, the neurological examination 
was normal.  In a June 1998 VA examination of the skin, the 
veteran complained of recurrent rashes that would appear on 
various parts his body.  He indicated that the rashes would 
itch, but they would disappear with treatment by an over-the-
counter lotion.  The diagnosis was intermittent rashes.  A 
June 1998 VA examination of the spine revealed a diagnosis of 
low back pain radiating to his left lower extremity.  There 
was limited motion, pain on motion, and pain in the left 
lower extremity.  

A July 1998 VA medical record contains a diagnosis of 
anxiety, which the examiner related to the veteran's upcoming 
back surgery.  Private medical records from Grant/Riverside 
Methodist Hospitals reflect that in July 1998, the veteran 
underwent back surgery for a herniated lumbar disc, L5-S1, 
left, and left S1 radiculopathy.

VA outpatient treatment records dated in October 1998, reveal 
that the veteran complained of anxiety, and was diagnosed 
with bipolar disorder.  In an August 1999 VA examination 
report, the veteran noted complaints of intermittent blood 
pressure elevations, polyarthralgia, and left hand 
paresthesia.  Clinical findings included intermittent 
elevated blood pressure readings.  The veteran was also noted 
to have no teeth in his lower jaw; there were dentures in 
place.  His teeth in his upper jaw were in good repair.  The 
concluding impression was multiple somatic complaints that 
could be consistent with thyroid disease or some other 
systemic illness, as well as anxiety, depression, post-
traumatic stress disorder, or other conditions.  In an August 
1999 VA outpatient treatment record, the veteran complained 
of hair loss.  Progress notes from the SOMC Medical 
Foundation, Inc., reveal that in August 1999, the veteran was 
noted to have probable labile hypertension.  

The Board has considered the evidence of record, summarized 
above, in conjunction with the pertinent laws and regulations 
referenced earlier in this decision.  However, for the 
reasons and bases set forth below, the Board finds that the 
veteran has not presented well grounded claims for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, generalized anxiety disorder, 
dermatitis, left knee pain, right knee pain, left hip pain, 
right hip pain, left shoulder pain, right shoulder pain, left 
ankle pain, right ankle pain, left elbow pain, right elbow 
pain, left wrist pain, right wrist pain, sweating, 
fluctuating blood pressure, hair loss, and lost teeth, to 
include as due to an undiagnosed illness, and the veteran's 
claims must be denied.  

Initially, the Board notes that in regard to the veteran's 
claims for entitlement to service connection for left knee 
pain, right knee pain, left hip pain, right hip pain, left 
shoulder pain, right shoulder pain, left ankle pain, right 
ankle pain, left elbow pain, right elbow pain, left wrist 
pain, right wrist pain, and sweating, the Board finds that 
the evidence of record does not contain any objective 
indications, see 38 C.F.R. § 3.317(a)(2), that the veteran 
suffers from any chronic disability or disabilities 
manifested by those claimed conditions.  At most, there is a 
finding in the June 1998 VA general medical examination of 
joint stiffness.  However, it was noted that there was no 
functional impairment.  Aside from the veteran's own 
contentions, and a finding of joint stiffness, the record is 
silent for any medical or other evidence that the veteran 
currently suffers from a disorder manifested by left knee 
pain, right knee pain, left hip pain, right hip pain, left 
shoulder pain, right shoulder pain, left ankle pain, right 
ankle pain, left elbow pain, right elbow pain, left wrist 
pain, right wrist pain, and sweating, which cannot be 
attributed to a known clinical diagnosis.  As such, the 
veteran has not presented evidence of well-grounded claims 
for service connection for the foregoing disorders due to an 
undiagnosed illness, under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  See Neumann, slip. op. at 11.

Additionally, in the absence of any competent medical 
findings that the veteran currently has a disorder manifested 
by left knee pain, right knee pain, left hip pain, right hip 
pain, left shoulder pain, right shoulder pain, left ankle 
pain, right ankle pain, left elbow pain, right elbow pain, 
left wrist pain, right wrist pain, and sweating, as well as a 
medical opinion attributing such disorders to the veteran's 
military service, the veteran has also failed to present 
evidence of well-grounded claims for service connection for 
the claimed disorders under principles of direct service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; see also Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (a diagnosis of pain, without connection to an 
underlying condition and a medical nexus to service, cannot 
warrant service connection).  

In regard to the claims for service connection for hair loss, 
and teeth loss, to include as due to an undiagnosed illness, 
the Board finds that these claims must also fail as not well-
grounded.  In that regard, despite the veteran's complaints 
of hair loss, the record is negative for any objective 
indications that he currently suffers from abnormal hair 
loss.  Moreover, while the record is clear that the veteran 
has no teeth in his lower jaw, and wears dentures, the June 
1998 VA examination indicates that there is no functional 
impairment related to his dentures.  In short, the Board 
finds that despite the veteran's complaints of hair loss, and 
teeth loss, he has failed to present evidence of objective 
indications of a chronic disability related to these 
complaints.  Consequently, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 regarding presumptive service 
connection are not met, and the veteran's claims fail as not 
well-grounded.  See Neumann, slip. op. at 11.  Moreover, in 
the absence of evidence of a current diagnosis of a disorder 
associated with hair loss and teeth loss, the veteran's 
claims are also not well-grounded according to principles of 
direct service connection.  See Caluza, 7 Vet. App. at 506.

In regard to the claims for service connection for 
degenerative disc disease of the lumbar spine, a generalized 
anxiety disorder, dermatitis, and hypertension, the Board 
notes that the record contains diagnoses of a back disorder, 
a generalized anxiety disorder, dermatitis, intermittent 
rashes, and hypertension.  As those disorders have been 
attributed to a known clinical diagnosis, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, 
and the veteran's claims for service connection for those 
disorders as due to undiagnosed illness are not well-
grounded.  See 38 C.F.R. § 3.317(a)(1)(ii); See Neumann, 
slip. op. at 11.

Moreover, the Board finds that the veteran has failed to 
establish a well-grounded claim for service connection for 
degenerative disc disease of the lumbar spine, a generalized 
anxiety disorder, dermatitis, and fluctuating blood pressure, 
on a direct basis.  In that regard, while the record contains 
evidence that the veteran currently suffers from the claimed 
disorders, the record is devoid of medical evidence 
establishing a nexus, or link, between any degenerative disc 
disease of the lumbar spine, a generalized anxiety disorder, 
dermatitis, hypertension and an incident of the veteran's 
active military service.  

The Board recognizes that the veteran was treated for 
complaints of back pain during service, and in May 1991 he 
was noted to have a probable discogenic component.  
Nevertheless, at most the diagnosis was mechanical low back 
pain, and in June 1991, the veteran was noted to be doing 
well, and his back was asymptomatic.  Moreover, the veteran's 
April 1992 service separation examination report is negative 
for any evidence of a back disorder, and the veteran denied a 
history of recurrent back pain.  Additionally, while the 
veteran reported complaints of back pain during the year 
following service separation, in October 1992, the record is 
negative for any clinical findings of a back disorder until 
1998.  Furthermore, while the record is clear that the 
veteran had developed a back disorder at that time, there is 
no medical evidence of record that relates this disorder to 
the veteran's military service.  

The Board acknowledges the veteran's belief that his current 
back disorder is related to his military service; however, as 
a layperson without medical expertise or training, he is not 
competent to offer an opinion as to medical causation.  See 
Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu, 2 Vet. App. at 
494-495 (laypersons are not competent to render medical 
opinions).  Rather, in order to satisfy the elements of a 
well-grounded claim, medical evidence a link or nexus to 
active military service is required.  As such, in the absence 
of such evidence, the veteran's claim must fail.  Moreover, 
there is otherwise no medical opinion which in any manner 
suggests a relationship to service.  38 C.F.R. § 3.303(b).  
See Savage, supra.

In short, as explained above, the Board concludes that the 
veteran has not presented well grounded claims for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, generalized anxiety disorder, 
dermatitis, left knee pain, right knee pain, left hip pain, 
right hip pain, left shoulder pain, right shoulder pain, left 
ankle pain, right ankle pain, left elbow pain, right elbow 
pain, left wrist pain, right wrist pain, sweating, 
fluctuating blood pressure, hair loss, and lost teeth, to 
include as due to an undiagnosed illness, and his claims must 
be denied.  

The Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well-ground the veteran's 
claims.  See McKnight, 131 F.3d at 1485.  The Board views its 
discussion and the information provided by the RO in the 
statement of the case and supplemental statement of the case 
as sufficient to inform the veteran of any evidence necessary 
to present well-grounded claims of service connection.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, evidence is needed that the veteran meets the 
requirements of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as 
set forth earlier in this decision, or evidence is needed of 
a nexus, or link, between any currently diagnosed disorder 
and the veteran's military service.


ORDER

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for a generalized anxiety 
disorder is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for dermatitis is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for left knee pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for right knee pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for left hip pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for right hip pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for left shoulder pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for right shoulder pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for left ankle pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for right ankle pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for left elbow pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for right elbow pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for left wrist pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for right wrist pain, to 
include as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for sweating, to include as 
due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for fluctuating blood 
pressure, to include as due to an undiagnosed illness, is 
denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for hair loss, to include 
as due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for lost teeth, to include 
as due to an undiagnosed illness, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

